Ames, C.
This is an original action in this court; the object and prayer of the petition in which is to procure a judgment of this court canceling and annulling certain alleged levies of taxes by the mayor and council of the city of Omaha against or upon certain insurance companies doing business in that city, on the ground that the asssessments upon which the levy was made are void. In our opinion, the subject matter is not within the jurisdiction of this court. By section 2, article VI of the constitution, this court is given original jurisdiction of only “cases relating to the revenue, civil cases in which the state shall be a party, mandamus, quo warranto, habeas corpus,” etc. Evidently the word revenue as here used has no reference to the revenues of municipal corporations, but to those only which are required for the purposes of general state administration.
We recommend, therefore, that the action be dismissed at the costs of the plaintiffs.
Letton and Oldham, CC., concur.
By the Court:
For the reasons stated in the foregoing opinion, it is ordered that the action be dismissed at the costs of the plaintiffs.
Dismissed.